ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_05_FR.txt. 107

OPINION DISSIDENTE DE M. KRYLOV

Les raisons suivantes ne me permettent pas, 4 mon regret,
de me rallier à l’avis de la Cour.

I.

1° Le texte de la question posée devant la Cour est rédigé,
du point de vue juridique, d’une manière qui prête à la
critique : le terme « conditions » est employé dans cette question
avec des significations différentes; on se sert des mots « le consen-
tement » et « le vote », mais on vise, en fait, les motifs d’un
vote. Ces défauts de rédaction sont caractéristiques. [ls révèlent
le secret de la naissance de la Résolution du 17 novembre 1947.
Cette Résolution n’a pas été conçue dans une atmosphère juri-
dique.

Les apparences trompent: sous la forme juridique, c’est
une question posée avec un but politique nettement prononcé,
question politique par sa conception ; sous une forme abstraite,
c'est une question concrète qui se réfère explicitement, par l’un
de ses considérants, aux « vues qui furent échangées au sein du
Conseil de Sécurité à ses 204me, 205m et 200mæ Séances »;
sous une forme impersonnelle, c’est une question qui vise à cen-
surer les motifs exprimés par un membre permanent du Conseil
de Sécurité.

On a suggéré que la demande formulée en termes abstraits n’a
pas un caractère politique, que la Cour n’a point à connaître
les mobiles qui ont pu inspirer cette demande, enfin, que la Cour
a le devoir de n’envisager la question que sous l’aspect abstrait
que lui a conféré l’Assemblée générale.

Je ne puis partager ce point de vue. Je pense qu’il est impos-
sible d'éliminer les éléments politiques de la question posée devant
la Cour et de ne s'occuper que de la question présentée sous un
aspect abstrait. La réponse à la question devrait se référer à
des cas concrets qui ont été examinés par le Conseil de Sécurité
et par l’Assemblée générale. Il faut examiner les critères juri-
diques, ayant en vue les motifs politiques sur lesquels, en fait,
se fondait l'attitude des Membres des Nations unies.

Pour faire ressortir le caractère politique de la question posée
devant la Cour, il suffit de citer le texte de la Résolution de
l’Assemblée générale, en date du 17 novembre 1947, qui contient
une clause entièrement probante en cette matière. Cette Réso-
lution dit notamment: « L'Assemblée générale .... décide de
recommander aux membres permanents du Conseil de Sécurité

54
108 OPINION DISSIDENTE DE M. KRYLOV

de se consulter en vue de réaliser un accord sur l'admission comme
Membres des Nations unies des États qui ont fait une demande
à cet effet et dont l'admission n’a pas jusqu’à ce jour été recom-
mandée, et de présenter leurs conclusions au Conseil de Sécurité. »

« Réaliser un accord » sur l'admission des États comme Mem-
bres des Nations unies, cela veut dire: résoudre le conflit par
des moyens politiques au sein même du Conseil de Sécurité,
organe politique de FO. N.U. C'est à cet organe qu’incombe la
responsabilité principale du maintien de la paix et de la sécurité
internationales (art. 24 de la Charte). C'est à cet organe que
revient la responsabilité principale dans les cas d'admission de
nouveaux Membres (U. N. C. I. 0., vol. 8, p. 467).

Ayant en vue que l’admission de nouveaux Membres s'opère
par les décisions politiques du Conseil de Sécurité et de l'Assemblée
générale, j’eusse préféré que la Cour s’abstint de donner une
réponse, laquelle, par la nature des faits, pourrait être utilisée
dans la lutte politique engagée, pendant une année et demie,
au sein du Conseil de Sécurité et de l’Assemblée générale, et
refusât de donner un avis consultatif.

2° Mon opinion me semble renforcée par le fait que, durant
ses dix-huit années d’activité, la Cour permanente de Justice
internationale n'a pas une seule fois été appelée à donner un
avis consultatif sur un article quelconque du Pacte de la Société
des Nations 7m abstracto. On peut noter, à titre d'exemple, que
dans trois de ses avis, la Cour permanente a eu à traiter des
articles du Pacte, mais dans chacun de ces avis — I) la question
de la nationalité des ressortissants de Tunis et du Maroc, 2) le
Statut de la Carélie orientale, et 3) la frontière de Mossoul —
la Cour a eu en vue des situations concrètes. L'interprétation
des articles 5, 15 et 17 du Pacte était étroitement liée, dans chacun
de ces avis, à la situation concrète.

I est facile d'expliquer pourquoi il en était ainsi. De toute
évidence, on ne voulait pas engager la Cour permanente dans
des différends politiques.

Je dois même dire davantage. Pas une fois la Cour permanente
n'a eu à traiter une affaire quelconque ex æquo et bono c’est-à-dire
qu'elle s'est toujours tenue dans les limites du droit existant,
de la stricte légalité.

Dans le cas présent, la question posée devant la Cour est for-
mulée sous une forme abstraite. L’avis de la Cour aura un effet
quasi législatif, ce qui n’est nullement désirable, ainsi qu'il sera
démontré plus loin (par. 3°). Sous l'angle envisagé, la pratique
de la Cour permanente doit être prise en considération par la
Cour : l'interprétation de la Charte in abstracto n’est pas désirable.

3° Tandis que la Cour permanente, en interprétant le Pacte
de la Société des Nations, a essayé d'examiner des situations
concrètes, des différends existants, la Cour va, dans le cas présent,

55
109 OPINION DISSIDENTE DE M. KRYLOV

quasi légiférer sur les décisions à prendre par les organes politiques
de FO. N. U. La réponse de la Cour équivaudra à la définition
de la compétence des organes de l'O. N. U. qui prennent leur
décision sur la question de l’admission d’un nouvel Etat aux
Nations unies. Dans la pratique, on a toujours suivi les dispositions
de l’avis de la Cour permanente. Mais jamais la Cour permanente
n’a eu devant elle une question d’une telle envergure, posée sous
une forme abstraite. Dans le cas présent, on peut se demander si
les organes politiques de 1’O. N. U., agissant dans des conditions
qu’on ne peut méme pas discerner actuellement, ne s’écarteraient
pas, à un moment donné, des préceptes de l’avis de la Cour. La
justice internationale doit demeurer dans le cadre du droit inter-
national et ne pas s’immiscer dans la politique.

A cet égara il y a lieu de se référer au dernier article publié par
M. Manley Hudson, l’ancien juge de la Cour permanente, dans le
premier livre du « Journal américain de droit international »,
année 1948. L’éminent auteur dit, dans cet article (pp. 15-19),
qu'il convient de garder présent à l’esprit que, dans certains cas,
ce n’est pas servir la cause de la Cour qu’exiger que les différends,
dans lesquels les relations juridiques sont subordonnées aux
considérations politiques, soient examinés par la Cour. Se référant
aux demandes d’avis consultatifs, le professeur Hudson exprime
la pensée qu'il faut agir avec précaution dans les cas où la demande
d'avis se réfère à des questions rentrant dans la compétence des
organes des Nations unies. Je pense comme lui que l’interprétation
de la Charte, dans ce cas, doit être effectuée plutôt par les organes
politiques eux-mêmes que par les avis de la Cour. L'activité de
la Cour ne doit pas être « stimulée artificiellement ».

Je viens donc à la conclusion qu'il serait préférable que la Cour
usât de son droit de ne pas répondre à la question posée, en énon-
cant les motifs de son abstention (l’article 65 du Statut dit notam-
ment que « la Cour peut donner un avis consultatif... »).

IT.

1° Vu que la Cour a décidé de donner un avis et qu’elle s’est
contentée de répondre à la formule, artificiellement étroite, de la
question à elle posée, je me vois contraint d’user de mon droit
d'élargir les limites de la question et d'exprimer mon opinion
sur la portée juridique de l'article 4 de la Charte.

Tout d’abord, je me rallie en substance aux arguments avancés
dans l'opinion dissidente de M. Basdevant, Vice-Président de la
Cour, et de MM. les juges Winiarski, McNair et Read, et dans celle
de M. le juge Zoritié. Je voudrais cependant souligner, dans mon
opinion individuelle, les idées suivantes, qu’il me paraît nécessaire
de formuler, et surtout analyser la pratique du Conseil de Sécurité

56
110 OPINION DISSIDENTE DE M. KRYLOV

et de l’Assemblée générale en matière d'admission de nouveaux
Membres.

2° Dans son avis, la Cour affirme avec autorité que les critéres
définis dans le paragraphe I de l’article 4 de la Charte sont soumis
au jugement de l'Organisation, c’est-à-dire du Conseil de Sécurité
et de l’Assemblée générale. Mais, comme je vais le montrer plus
loin, l’ État qui possède, au jugement de l'Organisation, toutes ces
qualités, n'a pas tpso facto de droit à être admis comme Membre
des Nations unies. Il faut encore que les organes politiques de
l'O. N. U. décident s'ils veulent ou non recommander et admettre
l'État comme Membre de l'Organisation: Leur décision est discré-
tionnaire. Donc, ces critères ne sont pas limitatifs. Cela ressort
clairement du texte de l’article 4 et des travaux préparatoires.

Les textes authentiques de l’article 4 de la Charte présentent
quelques différences de rédaction. Le texte anglais et le texte russe,
se suivant de près, disent que l’admission comme Membre de
PO. N.U. est ouverte (membership in the United Nations ts open....)
aux Etats qui possédent les qualités requises par l'article 4.
Les textes français, espagnol et chinois 1 expriment mieux le prin-
cipe général de la constitution des Nations unies, le principe qui
n'est pas l’universalisme pur et simple {« peuvent devenir Membres
des Nations unies.... ») (« Podran sey Miembros de las Naciones
Unidas.... »). Il est vrai que « peuvent devenir Membres des
Nations unies tous Etats.... » candidats, mais seulement s'ils satis-
font aux critères de l’article 4 de la Charte. Certainement, les cinq
textes expriment tous la même idée, à savoir que les qualités
requises par l'article 4 sont nécessaires pour devenir Membre de
l'O. N. U. Mais ces textes n’impliquent aucunement que l'existence
des qualités requises détermine nécessairement l'admission de
l'État postulant à l’O. N. U.

3° La même conclusion se dégage de l'analyse du rapport du
rapporteur du Comité I/2 de la Conférence de San-Francisco. Selon
ce rapport (U. N. C. I. O., vol. 7, p. 315), l'admission d’un Membre
nouveau doit être soumise à l’examen de l'Organisation. Le Comité
n'a pas cru devoir énumérer tous les éléments qui seraient à consi-
dérer au cours de cet examen. I] n’a mentionné que les critères
fondamentaux. Cela veut dire que les critères énumérés dans
l’article 4 de la Charte ne sont pas limitatifs. En formant un juge-
ment sur l'opportunité de l'admission d’un Membre, en exerçant
son pouvoir discrétionnaire à l'égard de cette admission, l’Organi-
sation peut se laisser guider par des considérations « de tout ordre »,
c'est-à-dire non seulement des considérations juridiques mais aussi
des considérations politiques. Cela dégage le vrai sens juridique
du paragraphe 1 de l’article 4 de la Charte.

 

 

1 Communication aimable de M. le juge Hsu Mo.

57
III OPINION DISSIDENTE DE M. KRYLOV

4° En affirmant le caractère limitatif des qualités requises par
l’article 4 de la Charte, on tâche d'exiger que les Membres de
l'O. N. U. participant au vote au sein du Conseil de Sécurité et à
l’Assemblée générale se laissent exclusivement guider par des
considérations qui peuvent être « ramenées » aux cinq conditions
énumérées dans l'article 4. Mais cette exigence est nettement
contraire à l'interprétation donnée par le rapport du Comité 1/2.

D'un autre côté, cette exigence ne me semble pas présenter une
utilité quelconque. Un Membre de l'O. N. U., appelé à voter sur
l'admission d'un Etat, est juridiquement fondé à voter selon sa
propre appréciation. Il n’est pas obligé de motiver son vote ; il
peut émettre un vote non motivé, lequel, de ce fait, échappe à
tout contrôle. A quoi aboutirait alors la censure des motifs invoqués
par les États Membres au Conseil de Sécurité ou à l’Assemblée
générale ? La recommandation de « ramener » les vrais motifs de
son vote aux critères prétendus limitatifs de l’article 4, pourrait
mener aux déclarations hypocrites de tel ou tel Membre de lO. N. U.

5° La Cour, dans son avis, déclare qu’il ne résulte nullement du
caractère limitatif du paragraphe 1 de l’article 4, « que soit exclue
une appréciation discrétionnaire des circonstances de fait de nature
à permettre de vérifier l'existence des conditions requises ». L'avis
indique qu'il n’écarte dans ce cas aucun élément politique pertinent.
Cela veut dire que in concreto les Membres possèdent un droit
d'appréciation discrétionnaire et politique. Mais alors, il faut en
arriver à la conclusion — inévitable, je pense — que ce droit
d'appréciation discrétionnaire est implicitement sanctionné par
l’article 4 de la Charte et que l’énumération des critères, dans cet
article, n’est pas limitative. Autrement, ce droit d'appréciation
ne serait pas fondé.

J'ai déjà dit plus haut que je me rallie à l'interprétation précitée
qu'a donnée le rapport du Comité 1/2. Je pense donc que la Charte
laisse à chaque Membre de l'Organisation le droit d'apprécier si
tel ou tel État peut être admis comme Membre en fondant son
appréciation sur l'existence ou la non-existence des qualités requises
par l’article 4 de la Charte, et sur des considérations d’ordre poli-
tique.

II.

J'ai essayé de dégager le sens général de l’article 4 de la Charte
en me fondant sur l’analyse du texte de cet article et des travaux
préparatoires.

Je dois me référer encore à l'examen de la pratique suivie par
les organes politiques des Nations unies en matière d'admission de
nouveaux Membres.

58
II2 OPINION DISSIDENTE DE M. KRYLOV

Au cours des débats au Conseil de Sécurité, lors des 204me, 205me
et 206m Séances, ainsi que des autres séances du Conseil et des
séances de l’Assemblée générale et de sa Première Commission, on
a exprimé des considérations soit politiques soit juridiques, et l'on
a défendu des arguments divers tendant à prouver que tel ou tel
État doit ou ne doit pas être admis comme Membre des Nations
unies.

Je n’ai pas l'intention de suivre tous les arguments juridiques qui
ont été avancés au cours de ces nombreuses séances, dont les procès-
verbaux sont mis par le Secrétaire général des Nations unies à la
disposition de la Cour. Je me bornerai à examiner quelques-uns
d’entre eux à titre d'exemple, pour clarifier mon point de vue.

1° Le délégué de l'U.R.S.S. a affirmé au Conseil de Sécurité que
deux États candidats, le Portugal et l'Irlande, n'ayant pas pris
part à la deuxième guerre mondiale aux côtés des pays démocra-
tiques, ne peuvent être admis comme Membres des Nations unies.
L’argumentation du délégué soviétique était juridiquement fondée
sur le critère : l’État pacifique ou, en anglais, the peace-loving State
{je voudrais souligner que le mot français « pacifique » a un sens
plutôt statique, tandis que le mot anglais peace-loving — ainsi que
le texte russe et espagnol amantes de la paz, et chinois 1, donnent
à ce mot un sens plutôt dynamique). S'appuyant surtout sur ces
derniers textes et déclarant que les deux États susmentionnés
n'avaient fait aucun effort pour combattre le danger naziste, le
délégué de ’U.R.S.S. était juridiquement fondé à défendre, à ce
moment, son point de vue selon lequel ces États n'étaient pas the
peace- loving States. L’argument du délégué de l’U.R.S.S., sur la
valeur, comme critère, de la participation à la guerre mondiale, a
été appuyé par l’éminent juriste panamien M. Ricardo Alfaro.
Quant à la question concrète de l'admission du Portugal, l'attitude
du délégué de l’U.R.S.S. a été maintes fois partagée par d’autres
États, tels que l'Australie, l'Inde, les Philippines.

2° Le même délégué, en refusant l’entrée de l’Organisation aux
États susmentionnés, a ajouté, à titre d’argument supplémentaire,
que ces États n ’entretenaient pas de relations diplomatiques avec
l'Union soviétique. Était-il juridiquement fondé à le faire ? Son
affirmation était fondée sur les préceptes juridiques de la Charte.
Celle-ci, dans le paragraphe 2 de l’article premier, déclare qu'un
des buts des Nations unies est de développer entre les nations des
relations amicales. L'absence de relations diplomatiques, c'est-à-dire
de liens normaux entre les États, due à la décision prise délibéré-
ment et obstinément par l’État candidat, n'est-elle pas contraire
aux critères énoncés dans l’article 4 de la Charte, notamment à

 

 

1 Communication aimable de M. le juge Hsu Mo.

59
113 OPINION DISSIDENTE DE M. KRYLOV

celui qui prévoit que l'État postulant doit être « disposé » à se
conformer aux buts et principes de la Charte ?

On peut remarquer que les autres membres du Conseil de Sécurité
(Chine, États-Unis, Royaume-Uni, et les autres) prenaient aussi
en considération — à tort ou à raison im concreto — le fait
de l’absence de relations diplomatiques.

3° Lors de la game Séance de l’Assemblée générale, le
30 septembre 1947, le délégué de l'Afghanistan a voté contre
l’admission du Pakistan, à cause, a-t-il affirmé, d’un différend de
frontières existant entre ces deux Etats. Plus tard, le 20 octobre
1947, lors de la g6me Séance, ce délégué a déclaré qu’il ne mainte-
nait plus son opposition à l’admission du Pakistan, parce que le
différend allait être réglé par la voie diplomatique. I] semble qu’une
telle argumentation soit fondée, parce que l’attitude de l’État votant
contre l’admission peut se justifier par les préceptes de l’article 4
de la Charte. La même attitude a été prise par le délégué français
au Conseil de Sécurité dans le cas de l’admission du Siam.

4° Je citerai aussi à titre d’exemple les arguments exprimés au
sein du Conseil de Sécurité, qui ne me paraissent pas concorder avec
les principes généraux de la Charte. Je pense qu’un Membre de
VO. N. U. n’est pas fondé à appuyer le refus qu’il oppose à l’admis-
sion de tel ou tel Etat comme Membre de l'O. N. U. par des argu-
ments se référant aux affaires qui relèvent essentiellement de la
compétence nationale de l’Etat candidat. L'Organisation des
Nations unies est créée par les États Membres originaires qui
diffèrent quant à leur étendue, population, puissance armée,
institutions politiques, conditions sociales, etc. La clause du para-
graphe 7 de l’article 2 de la Charte (domestic jurisdiction) soustrait
en principe à la compétence de l'Organisation elle-même les
questions ressortissant à la compétence nationale de l’État. Cette
règle doit être également suivie, je pense, lorsqu'il s’agit de l’admis-
sion de nouveaux Membres. Pour appuyer mon point de vue, je
puis me référer à l'attitude prise par de nombreuses délégations, y
comprise celle des États-Unis, à la Conférence de San-Francisco,
non seulement au sein du Comité I/x qui s’occupait des buts et
principes de la Charte, mais aussi au sein du Comité [1/3 qui étudiait
les questions économiques et sociales et les questions relatives aux
droits fondamentaux de l’homme.

5° L’admission de l’Autriche et de la Transjordanie a rencontré
des objections de la part de quelques Etats (U.R.5.S.,
Australie, Canada, Inde, Pakistan, et autres). On s’est demandé si
ces Etats, au moment où leur demande d’admission avait été
présentée, étaient en fait des Etats indépendants. L’expression de
tels «doutes » n’est pas contraire à l’article 4 de la Charte, car ily a
là une considération qui ne conduit qu’à l’ajournement du vote.

60
IT4 OPINION DISSIDENTE DE M. KRYLOV

6° J’aborde enfin la question du vote qu’on a nommé — à tort,
je crois — un vote « subordonné à une condition ». Le vote peut
étre ou affirmatif ou négatif. On peut aussi s’abstenir. Mais le vote
« subordonné à une condition » est un non-sens juridique. Evidem-
ment, ainsi qu’on l'a déjà dit, la question posée. par l’Assembiée
générale se réfère non au « vote » mais aux motifs du vote.

Le cas concret, envisagé dans la question posée devant la Cour,
est l'admission de cinq Etats ex-ennemis, qui a été discutée par
le Conseil de Sécurité. Les délégués de la majorité des membres du
Conseil voulaient admettre deux États ex-ennemis (Italie et Fin-
lande) et ne voulaient pas en admettre trois autres (Bulgarie,
Hongrie, Roumanie). Le délégué de l’'U. R.S.S. au Conseil de
Sécurité a différé son vote affirmatif en faveur de l'Italie et de la
Finlande, parce qu'il n’était pas sûr de l’admission des trois autres
Etats comme Membres de l'Organisation. Ce délégué était-il juri-
diquement fondé à le faire ? La majorité des délégués du Conseil
de Sécurité, en interprétant l’article 4 de la Charte, étaient d'avis
que cet article ne prévoit pas un tel procédé, et même l’interdit.
Rien ne justifie, semble-t-il, cette interprétation. Sans doute, la
candidature de chaque État doit être appréciée séparément, selon
ses propres mérites. Mais on peut concevoir que plusieurs États
candidats soient admis en bloc, et un tel vote n’est nullement exclu
par l’article 4 de la Charte.

Un tel procédé est particulièrement justifié lorsqu'il s’agit
d'admettre les Etats dont la demande est présentée dans des
circonstances identiques par exemple, dans le cas où plusieurs
États nouvellement nés succèdent à un Etat qui a cessé d'exister.

Dans le cas concret envisagé, les demandes d'admission à l'O. N.U.
des cing Etats ex-ennemis étaient considerées comme devant être
appuyées, après la conclusion des Traités de paix de Paris de
1947, non seulement par les participants à la Conférence de
Potsdam de 1945, mais aussi par tous les participants des traités
de paix susnommés. Toutes ces demandes auraient dû être
appréciées de la même manière, c’est-à-dire que tous ces États
candidats auraient dû être admis simultanément. Il n’était pas
permis, ainsi que je l’ai déjà dit plus haut (sous le n° 4), d'établir
une discrimination injustifiée entre les cinq candidats, à raison de
leur régime intérieur. Dans ce cas spécifique, concret et même
unique — ayant en vue l’Accord de Potsdam et les traités de paix
susmentionnés —, la suggestion présentée par le délégué de l’Union
soviétique n'était pas contraire à l’article 4 de la Charte. Elle
ne peu: être considérée comme étant contra legem. Ainsi que
je l’ai déjà dit, le vote en bloc n’est pas défendu par la Charte,
donc il est 1néra legem: c'est un procédé licite. Partant de ce
point de vue, je n'ai pas besoin de rechercher si la clause
agréée à Potsdam et répétée dans les Traités de paix de 1947 est
contraire à l’article 103 de la Charte.

6x
115 OPINION DISSIDENTE DE M. KRYLOV

IV.

Donc, le droit d'appréciation, sanctionné par l’article 4 de la
Charte, peut s’exercer par les Membres de l'O. N. U. dans des circons-
tances diverses en matière d'admission de nouveaux Membres. Il
va sans dire qu’en usant de ce droit d'appréciation à l'égard de
l'État candidat, chaque Membre de l'Organisation doit être guidé
par des considérations juridiques et politiques qui concordent avec
les Buts et Principes des Nations unies, et qu’il doit exercer son
droit en toute bonne foi.

Ainsi, je donne à la question (c’est-à-dire aux deux parties de la
question) posée par l’Assemblée générale la réponse suivante:

Un Membre de l'Organisation des Nations unies, appelé en vertu
de l’article 4 de la Charte à se prononcer par son vote, soit au
Conseil de Sécurité, soit à l’Assemblée générale, sur l'admission
d’un État comme Membre des Nations unies, a le droit de déclarer,
au cours de la discussion et avant le vote, qu’il s’inspire dans
son vote 1) des critères juridiques prévus au paragraphe 1 dudit
article, et 2) des considérations politiques conformes aux Buts et
Principes des Nations unies.

(Signé) S. KRYLOVv.

62
